DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 6/16/2022. Claims 10 through 21 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see page 8, filed 6/16/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claim 12 have been withdrawn. 
Applicant’s amendments, see page 8, filed 6/16/2022, with respect to 112(b) rejections have been fully considered, however the rejection regarding “…the instantaneous friction coefficient…” was not properly corrected.  The 112(b) rejections, with the exception of the rejection involving “…the instantaneous friction coefficient…” have been withdrawn. 

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. The Applicant has argued against the motivation to combine references as included in the rejection dated 4/6/2022, to which the Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Applicant has argued that the 35 U.S.C. § 103 rejections dated 4/6/2022 lacked motivation for one of ordinary skill in the art to combine references to achieve the claimed material, and that “…there must be some articulated reasoning with some rational underpinning…”.  Without indication as to which combination the Applicant is unconvinced by, the Examiner must resort to directing the Applicant back to the previous citations, included again below, which have been provided with proper reasoning for motivation to one of ordinary skill in the art to combine ideas from the rejection dated 4/6/2022.
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. The Applicant has argued that the references used in the 35 U.S.C. § 103 combinations as included in the rejection dated 4/6/2022, were only combined based off of hindsight reasoning, to which the Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner recognizes that claims were originally rejected under 35 U.S.C. § 103 with references Watanabe in view of Tuhro, however eventual amendments made by the Applicant necessitated the citations to be updated to Watanabe in view of Goebels’67.  Due to the Applicant’s latest substantive amendments, the Examiner has again developed a new interpretation of the claims and has determined previously cited references Watanabe in view of both Tuhro and Goebels’67 more appropriately teach the breadth of the claims.
A detailed rejection follows below.

Claim Objections
Claims 10, 17, and 18 are objected to because of the following informalities:
Claim 10 (and analogous claims 17 and 18) recite “…so that a same brake force is adjusted…” in the newly incorporated limitation.  However, “…generates a same brake force…” was described earlier in the same claim.  The Examiner recommends updating the phrasing of one or both passages to prevent any potential confusion later in the claims.
Claim 10 (and analogous claims 17 and 18) recite “…manner even the primary braking…” in the newly incorporated limitation, which appears to be a typographical error.  The Examiner recommends updating to “…manner even if the primary braking…” or “…manner even when the primary braking…” or “…manner when the primary braking…” to overcome the error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "…the instantaneous friction coefficient…" in two locations.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 recites “…an instantaneous steering angle…” as well as “…a friction coefficient…” but does not introduce “…an instantaneous friction coefficient…” anywhere.
Claim 13 is also rejected for being dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-2012/0130612; hereinafter Watanabe; already of record) in view of Tuhro et al. (US-2016/0090071; hereinafter Tuhro; already of record), and further in view of Goebels et al. (US-2005/0137767; hereinafter Goebels’67; already of record).
Regarding claim 10, Watanabe discloses a method for operating a motor vehicle (see Watanabe at least [0070]-[0071]), the method comprising: 
…
detecting an instantaneous steering angle of the motor vehicle during the emergency braking operation (see Watanabe at least [0029] and Fig 1A which detail a steering angle sensor sending detection signals to the brake control unit); and 
activating the secondary braking system as a function of the detected steering angle (see Watanabe at least [0028]-[0030] where the brake control unit 1 adjusts brake pressure according to the detected vehicle motion, and the vehicle motion is inherently based on the steering angle, not to mention a rollover tendency requires a yaw rate which is also inherently based on the steering angle.  Additionally, braking is controlled with respect to various sensors, such as steering angle sensor 15); 
wherein a brake force to be adjusted is determined (see Watanabe at least [0054] where brake control section 200 actuates brakes when determining that there is a tendency of rollover of the vehicle), wherein a lateral cornering force or lateral cornering forces of the wheels are determined as a function of the steering angle (see Watanabe at least [0059] where a steering angle, such as the vehicle’s turning direction depicted in Fig 4A, results in variable loading on each of the vehicle’s wheels which in turn effects the slip ratios of each wheel, resulting in variable cornering forces), taking into account a driving speed of the motor vehicle and a friction coefficient between the wheels and the roadway (see Watanabe at least [0047] which details the potential for vehicle rollover when abrupt steering occurs, which is directly impacted by the frictional force between wheels and road in addition to a vehicle’s current state of motion), 
wherein a steering angle is taken into account for at least a one-channel stabilizing function of the secondary braking system (see Watanabe at least [0029] and Fig 1A which detail a steering angle sensor sending detection signals to the brake control unit), … wherein a response, which is to a stimulation or a sudden deceleration on the motor vehicle, is establishable by an acceleration sensor as a sudden longitudinal acceleration of the motor vehicle (see Watanabe at least [0029], [0031], and [0042] where brake control section 200 is executed in response to data from motion sensor 10 and section 100 having determined a tendency for rollover), wherein by taking into account stability criteria with regard to the response to the vehicle reaction (see Watanabe at least [0040] lines 18-36 where a rollover tendency for a vehicle is determined with respect to longitudinal and lateral accelerations), a mean effective pressure is adjusted for stable vehicle deceleration by a one-channel longitudinally stabilizing function with the control unit (see Watanabe at least [0041] where brake control section 200 provides a braking force that suppresses any potential for rollover, thus a stabile deceleration), and wherein by taking into account the steering angle and/or a vehicle velocity, the mean effective pressure is adapted by adjusting the brake force for the lateral cornering forces made available for a curve negotiation (see Watanabe at least [0029] where sensor unit 10, which comprises road wheel speed sensors 11-14 and steering angle sensor 15, provides information to brake control unit 1; brake control unit 1 then adjusting brake pressure for road wheels according to at least ABS control), and
…
However, Watanabe does not explicitly disclose:
…activating a secondary braking system of the motor vehicle during an emergency braking operation so that a wheel brake for each of a plurality of wheels generates a same brake force, wherein the motor vehicle includes a primary braking system and the secondary braking system, wherein each of the plurality of wheels of the motor vehicle is assigned the wheel brake, which is hydraulically actuatable by the primary braking system and the secondary braking system; 
… wherein in a one-channel pressure modulation for longitudinally stabilizing the motor vehicle, which is based on vehicle longitudinal deceleration information as a stability indicator, the brake force is adjusted to be oscillating, wherein due to an oscillating hydraulic pressure having a defined or predefinable frequency, an effective hydraulic pressure results for stable vehicle deceleration …
…wherein when the primary braking system fails, the secondary braking system uses an electromechanical brake booster as an actuator, wherein hydraulic pressure in a brake circuit which is adjusted with the electromechanical brake booster in an automated manner is variable, but which is distributed equally among wheel brakes due to the failure, so that a same brake force is adjusted at all the wheel brakes, so that a longitudinal stabilization of the motor vehicle is carried out in an automated manner or in a semi-automated manner even the primary braking system fails.
Tuhro, in the same field of endeavor, teaches the following:
…activating a secondary braking system of the motor vehicle during an emergency braking operation so that a wheel brake for each of a plurality of wheels generates a same brake force (see Tuhro at least [0018]-[0020]), wherein the motor vehicle includes a primary braking system and the secondary braking system (see Tuhro at least [0016]), wherein each of the plurality of wheels of the motor vehicle is assigned the wheel brake, which is hydraulically actuatable by the primary braking system and the secondary braking system (see Tuhro at least [0017]-[0019]);
…
…wherein when the primary braking system fails, the secondary braking system uses an electromechanical brake booster as an actuator (see Tuhro at least [0020]) … but which is distributed equally among wheel brakes due to the failure, so that a same brake force is adjusted at all the wheel brakes, so that a longitudinal stabilization of the motor vehicle is carried out in an automated manner or in a semi-automated manner even the primary braking system fails (see Tuhro at least [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system dependent on a steering angle as disclosed by Watanabe with the primary and secondary braking systems as taught by Tuhro to provide further stability to an electric parking brake system which takes control during the event that the primary service brake system experiences failure or complications (see Tuhro at least [0019]).
However, neither Watanabe nor Tuhro explicitly disclose or teach the following:
…wherein in a one-channel pressure modulation for longitudinally stabilizing the motor vehicle, which is based on vehicle longitudinal deceleration information as a stability indicator, the brake force is adjusted to be oscillating, wherein due to an oscillating hydraulic pressure having a defined or predefinable frequency, an effective hydraulic pressure results for stable vehicle deceleration…
…wherein hydraulic pressure in a brake circuit which is adjusted with the electromechanical brake booster in an automated manner is variable…
Goebels’67, in the same field of endeavor, teaches:
…wherein in a one-channel pressure modulation for longitudinally stabilizing the motor vehicle, which is based on vehicle longitudinal deceleration information as a stability indicator, the brake force is adjusted to be oscillating, wherein due to an oscillating hydraulic pressure having a defined or predefinable frequency, an effective hydraulic pressure results for stable vehicle deceleration (see Goebels’67 at least [0047]-[0053], [0056], and Fig 2 where a test pulse is rapidly cycled at solenoid 86, shown at 110, resulting in a corresponding braking pressure as shown by line F)…
…wherein hydraulic pressure in a brake circuit which is adjusted with the electromechanical brake booster in an automated manner is variable (see Goebels’67 at least [0007], [0047]-[0053], [0056], and Fig 2)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary and secondary braking systems as taught by Watanabe in view of Tuhro with a secondary braking system which applies an oscillating brake pressure as taught by Goebels’67 to determine if a vehicle will encounter a dangerous situation that can be prevented (see Goebels’67 at least [0007]).
Regarding claim 11, Watanabe in view of Tuhro and Goebels’67 teach the method as recited in claim 10, further comprising: 
detecting an instantaneous velocity of the motor vehicle in the emergency braking operation, wherein the secondary braking system is activated as a function of the instantaneous velocity (see Watanabe at least [0029] which discloses the brake control unit 1 adjusting brake pressure based on a detected speed).  
Regarding claim 15, Watanabe in view of Tuhro and Goebels’67 teach the method as recited in claim 10, wherein a setpoint steering angle which is predefinable by a steering wheel of the motor vehicle is detected as the steering angle (see Watanabe at least [0029]).  
Regarding claim 16, Watanabe in view of Tuhro and Goebels’67 teach the method as recited in claim 10, wherein during the emergency braking operation, the brake force is adjusted to be oscillating (see Goebels’67 at least [0047]-[0048]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the secondary braking system as taught by Watanabe in view of Tuhro and Goebels’67 with a brake force that is oscillating such as taught by Goebels’67 to determine if a vehicle will encounter a dangerous situation that can be prevented via brake force adjustments (see Goebels’67 at least [0007]).
Regarding claim 17, Watanabe in view of Tuhro and Goebels’67 teach the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.  Watanabe additionally discloses …a device for operating a motor vehicle comprising: a control unit (see Watanabe at least [0027])…
Regarding claim 18, Watanabe in view of Tuhro and Goebels’67 teach the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.  Watanabe additionally discloses a motor vehicle, comprising: a front wheel axle; a rear wheel axle (see Watanabe at least [0034]); a primary braking system; at least one drive unit (see Watanabe at least [0026]); and a control unit (see Watanabe at least [0027])…   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro and Goebels’67 as applied to claim 10 above, and further in view of Bonfigt et al. (US-2011/0125382; hereinafter Bonfigt; already of record).
Regarding claim 12, Watanabe in view of Tuhro and Goebels’67 teach the method as recited in claim 10.  However, neither Watanabe nor Tuhro nor Goebels’67 teach the instantaneous friction coefficient is ascertained as follows: (i) by estimation, if the friction coefficient has not been ascertained prior to initiating the curve negotiation, based on previously ascertained friction coefficients; or (ii) by the one-channel pressure modulation, prior to initiating the curve negotiation, in which the brake force or the hydraulic pressure is adjusted to be oscillating to ascertain, based on the resulting vehicle reaction, what torque the wheels of the motor vehicle are capable of generating or whether the wheels lock, for determining the instantaneous friction coefficient therefrom.  
Bonfigt, in the same field of endeavor, teaches the instantaneous friction coefficient is ascertained as follows: (i) by estimation, if the friction coefficient has not been ascertained prior to initiating the curve negotiation, based on previously ascertained friction coefficients (see Bonfigt at least [0042] and [0045]-[0046] where a wheel-related actual coefficient of friction is computed in step 101 and then a wheel-related coefficient of friction is estimated in step 102 via analyzing the current wheel-related actual coefficient of friction.  These values are then used to determine a limit value Mg for a torque which can be limited via brake control); or (ii) by the one-channel pressure modulation, prior to initiating the curve negotiation, in which the brake force or the hydraulic pressure is adjusted to be oscillating to ascertain, based on the resulting vehicle reaction, what torque the wheels of the motor vehicle are capable of generating or whether the wheels lock, for determining the instantaneous friction coefficient therefrom.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake force determination as taught by Watanabe in view of Tuhro and Goebels’67 with an estimated coefficient of friction as taught by Bonfigt because it is preferred method which can be verified by sensor systems within the vehicle (see Bonfigt at least [0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro, Goebels’67, and Bonfigt as applied to claim 12 above, and further in view of Poggenburg et al. (US-2002/0030406; hereinafter Poggenburg; already of record).
Regarding claim 13, Watanabe in view of Tuhro, Goebels’67, and Bonfigt teach the method as recited in claim 12 … wherein the adjusted brake force is reduced with increasing steering angle (see Watanabe at least [0029] where braking forces are adjusted according to detected vehicular yaw).  
Although Bonfigt teaches a Kamm circle which includes cornering forces and braking forces (see at least Fig 3 and [0049]), neither Bonfigt nor Watanabe nor Tuhro nor Goebels’67 explicitly teach a brake force to be adjusted is determined with a Kamm circle, and …
Poggenburg, in the same field of endeavor, teaches a brake force to be adjusted is determined with a Kamm circle (see Poggenburg at least [0005] which teaches the use of Kamm’s circle to help determine the proper braking forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusted brake force as taught by Watanabe in view of Tuhro, Goebels’67, and Bonfigt with a proper braking force as taught by Poggenburg to prevent oversteer or other unstable conditions that occur when excessive braking is applied (see Poggenburg at least [0005]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro and Goebels’67 as applied to claim 10 above, and further in view of Goebels et al. (US-2005/0140207; hereinafter Goebels; already of record).
Regarding claim 14, Watanabe in view of Tuhro and Goebels’67 teach the method as recited in claim 10.  However, neither Watanabe nor Tuhro nor Goebels’67 teach an actual steering angle between a vehicle longitudinal axis of the motor vehicle and a longitudinal axis of a steerable wheel of the motor vehicle is detected as the steering angle.
Goebels, in the same field of endeavor, teaches an actual steering angle between a vehicle longitudinal axis of the motor vehicle and a longitudinal axis of a steerable wheel of the motor vehicle is detected as the steering angle (see Goebels at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering angle as taught by Watanabe in view of Tuhro and Goebels’67 with the calculation as taught by Goebels for the use of generating accurate data to calculate the lateral acceleration of a vehicle, contributing to more refined braking control (see Goebels at least [0036]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tuhro and Goebels’67 as applied to claim 10 above, and further in view of Poggenburg et al. (US-2002/0030406; hereinafter Poggenburg; already of record).
Regarding claim 20 and analogous claims 19 and 21, Watanabe in view of Tuhro and Goebels’67 teach the method of claim 10, the analogous motor vehicle of claim 18, and the analogous device of 17.  However, neither Watanabe nor Tuhro nor Goebels’67 teach a brake force to be adjusted is determined with a Kamm circle.  
Poggenburg, in the same field of endeavor, teaches a brake force to be adjusted is determined with a Kamm circle (see Poggenburg at least [0005] which teaches the use of Kamm’s circle to help determine the proper braking forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusted brake force as taught by Watanabe in view of Tuhro and Goebels’67 with a proper braking force as taught by Poggenburg to prevent oversteer or other unstable conditions that occur when excessive braking is applied (see Poggenburg at least [0005]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/24/2022